The question presented is, whether, under the facts found by the trial court, the Alabama Compensation Act (Gen. Acts 1919, pp. 206, 238) is applicable. The more specific inquiry is whether the occasion and circumstances of Grantham's death were excluded from the act's operation by the provisions of section 36, subdivision 2 (j) (Gen. Acts 1919, p. 238), reading:
"Without otherwise affecting either the meaning or interpretation of the abridged clause, injuries by an accident arising out of and in the course of his employment, it is hereby declared: Not to cover workmen except while engaged in,on, or about the premises where their services are beingperformed, or where their service requires their presence as apart of such service at the time of the accident, and duringthe hours of service as such workmen." (Italics supplied.)
This court, in accordance with the general rule, has accepted the view that the appropriation in the Alabama act of terms appearing in the Minnesota act effected to introduce those terms as construed by the Supreme Court of Minnesota prior to the adoption of the Alabama act. Ex parte Smith Lumber Co.,206 Ala. 485, 90 So. 807; Ex parte Sloss-Sheffield Co., 207 Ala. 219,92 So. 458, 460; Ex parte L.  N. R. Co., 208 Ala. 216,94 So. 289, 291, 292. The Minnesota court, prior to the adoption of the Alabama act, construed the provisions italicized in the quotation ante as interposing an expression in the nature of a limitation of the general clause "arising out of and in the course of employment." State ex rel. v. Dist. Ct. of St. Louis County, 129 Minn. 176, 151 N.W. 912, 913; Nesbitt v. Twin City Co., 145 Minn. 286, 177 N.W. 131, 133, 10 A.L.R. 165. This view of the effect of the italicized matter in the quotation ante was accepted in Ex parte Majestic Coal Co., 208 Ala. 86, 93 So. 728.
In further acceptance of pertinent pronouncements made by the Minnesota court, this court, in both construction and administration of the act, has recognized its remedial character, and where reasonably possible has accorded the terms of the act a broad, literal interpretation, so to accomplish the purpose intended thereby. Ex parte *Page 231 
Smith Lumber Co., 206 Ala. 485, 486, 90 So. 807, citing State ex rel. v. Dist. Ct. of St. Louis County, 128 Minn. 43,150 N.W. 211; Ex parte L. . N. R. Co., 208 Ala. 216, 94 So. 289. But in neither construction nor administration of the act has this court, any more than has the Minnesota court (so far as we are advised), entertained or enforced an interpretation of provisions of the act that was inconsistent with any unequivocal like provision in the act.
With reference to the provision under the consideration it was observed in Otto v. Duluth St. Ry. Co., 138 Minn. 312,164 N.W. 1020 — decided in 1917 — that the statute confines personal injuries within its purview to those received while workmen are "engaged in, on or about the premises where their services are being performed, or where their services require their presence as a part of such service at the time of the injury, and during the hours of service as such workmen." Erickson v. St. Paul Ry. Co., 141 Minn. 166, 169 N.W. 532. This language is common to both acts. Since it occurs in the Minnesota and Alabama acts only, decisions in other jurisdictions, treating compensation acts not containing these terms, are of little, if any, value in the determination of questions subject to the control of the terms present, alone, in the Minnesota and Alabama acts.
According to the findings of fact made by the court below, Grantham, when injured, was not upon the premises of the defendant; nor was he injured during his hours of service; nor was he, when injured, at a place where the duties of his service required him to be.
Grantham, when injured, was en route to another place, remote from the place and scene of his service as workman for defendant; being transported at his own expense from the place of service to the town of his residence. The decision in Ex parte L.  N. R. R. Co., 208 Ala. 216, 94 So. 289, involved materially different facts and circumstances. There the workman (House), when injured, was on the premises. Since, as a part of his service, that employé was entitled to reasonable opportunity to prepare to leave and to leave the premises in the usual way, House was within the purview of the stated limitation of the act, both in respect to his then relation to his service and to the hours of that service. That decision is in no wise inconsistent with the conclusions pronounced in this case.
The injury suffered by Grantham was not suffered on an occasion when the provisions of the Alabama Workmen's Compensation Act were applicable to him. The petition for certiorari is granted. The judgment awarded is reversed and annulled.
Reversed and rendered.
ANDERSON, C. J., and SOMERVILLE, THOMAS, and BOULDIN, JJ., concur.
NOTE. — The foregoing opinion was prepared by Justice McCLELLAN before his resignation, and is adopted by the court.